Citation Nr: 0623454	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-20 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Chicago, Illinois Regional Office (RO) 
in August 2003.

In August 2003, the RO advised the veteran that he was not 
eligible for non-service-connected disability pension 
benefits.  The veteran thereafter indicated timely 
disagreement with that decision, and perfected his appeal of 
that claim with the submittal of a substantive appeal (VA 
Form 9) in June 2004.


FINDING OF FACT

The veteran, whose active military service was from June 1981 
to June 1984, did not have active military service during a 
period of war as defined for VA benefits purposes.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be awarded VA non-
service-connected pension benefits.  The sole question before 
the Board is whether the veteran meets the threshold 
eligibility requirements established by statute for a non-
service-connected pension.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
veteran in developing evidence to substantiate a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.    

This case deals with the issue of whether the veteran meets 
the threshold eligibility requirements established by statute 
for a non-service-connected pension.  The pertinent facts in 
this case are not in dispute; application of pertinent 
provisions of the law and regulations will determine the 
outcome.  The Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Pertinent law and regulations

Eligibility for VA pension benefits requires an initial 
showing that the claimant is a veteran who served on active 
duty for at least 90 days during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods: from April 21, 
1898 to July 4, 1902 (the Spanish-American War); from May 9, 
1916 to April 5, 1917 (the Mexican border period); from April 
6, 1917 to November 11, 1918 (World War I); December 7, 1941 
to December 31, 1946 (World War II); June 27, 1950 to January 
31, 1955 (the Korean conflict); February 28, 1961 to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964 
to May 7, 1975 for all other veterans (the Vietnam era); and 
from August 2, 1990 and ending on a date yet to be prescribed 
(the Persian Gulf War).  38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2005); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Analysis

Service department records establish that the veteran served 
from June 1981 to June 1984.  The veteran does not dispute 
those dates.  The veteran is accordingly not eligible, by 
statute, for non-service-connected pension benefits because 
he did not serve during a period of war.  

The veteran's sole contention is that he is in reduced 
financial circumstances.  However, basic eligibility for the 
non service-connected pension the veteran seeks is based on 
wartime service.  Absent wartime service, the claim may not 
be granted.  In making this determination, the Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant pension benefits to a veteran who 
does not meet the statutory eligibility requirements 
therefor.  See 38 U.S.C.A. § 7104; Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) [payment of 
money from the Federal Treasury must be authorized by 
statute].

As a matter of law, the veteran did not serve during a period 
of war.  His appeal for non-service-connected pension 
benefits fails, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.  See 
Sabonis, supra.




ORDER

Entitlement to non-service-connected pension benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


